Order, Supreme Court, New York County (Paula J. Omansky, J.), entered September 8, 2003, which, on remittitur for recalculation of damages, denied plaintiffs’ claim of entitlement to royalties for synchronization recordings, including home-use audio-visual products such as videocassettes and DVDs, unanimously affirmed, without costs.
*229Following the clear and unambiguous decision of the Court of Appeals (Greenfield v Philles Records, 98 NY2d 562 [2002]), the IAS court properly rejected the claim that plaintiffs should be permitted to establish damages for royalties on sales to the public of home-use audio-visual products, such as videocassettes, laser discs and DVDs. The Court of Appeals determined that the 1963 agreement between plaintiffs and Philles Records was “susceptible to only one reasonable interpretation”: that defendants alone were entitled to license and retain all profits from synchronized audio-visual media (such as movies, DVDs, videocassettes), inasmuch as plaintiffs failed to retain their rights thereto in the agreement, and that the calculation of damages for royalties should be limited to “sale[s] of records, compact discs and other audio reproductions” (id. at 572, 573).
We have considered plaintiffs’ remaining arguments and find them without merit. Concur — Tom, J.P., Saxe, Sullivan, Ellerin and Nardelli, JJ.